

Exhibit 10.11
image03.jpg [image03.jpg]


April 6, 2019
DELIVERY VIA EMAIL
Richard Sauer
Dear Rich,
Workday, Inc. (“Workday”) is happy to offer you a position as Executive Vice
President, General Counsel and Corporate Secretary reporting to Robynne Sisco at
Workday Headquarters in Pleasanton, California. Your planned start date is
Monday, September 9, 2019.


Your annualized starting salary is $500,000.00, which is payable according to
Workday’s payroll cycle, and subject to applicable federal and state taxes.


You are eligible to participate in a variable (“incentive”) compensation plan,
targeted at 50% of your annualized salary. This plan, including terms and
conditions, shall be confirmed shortly after commencing employment.


Workday will offer you a one-time hiring bonus of $250,000.00. This will be paid
out within your first 30 days in accordance with the Company’s standard payroll
procedures. To receive the bonus, you must be employed by Workday and in good
standing on the day of the payment. Your bonus payment will be subject to
applicable federal and state taxes, and any other applicable withholdings.
Receipt of this bonus, however, is conditioned on your remaining with Workday
for at least one year. By signing below you expressly agree to repay Workday the
entire amount of the bonus if you resign your employment within six months of
your start date. You further agree to repay a prorated portion of the bonus if
you resign your employment after six months but before 1 year after your start
date.


Workday will provide you with relocation assistance provided by our third-party
relocation partner Graebel Relocation. Please refer to the Relocation Benefit
letter for an outline of the relocation benefits Workday will provide to assist
you with your move. All relocation benefits are subject to federal and state
taxes at supplemental rates. Workday will pay the tax gross up for any
relocation benefits or reimbursed expenses. Because Workday is paying a tax
gross up there is not an option to cash out any of the benefits. Employment at
Workday is “at will,” and you can choose to leave at any time. Receipt of
Relocation Assistance, however, is conditioned upon you remaining with Workday
by the terms defined in the Repayment Agreement attached to your Relocation
Benefit Letter. By signing below, you expressly agree to repay Workday all costs
paid to our Relocation vendor for services and expense reimbursements related to
your relocation as agreed to in the Repayment Agreement.











6230 Stoneridge Mall Road, Pleasanton CA 94588 United States / main
+1.925.951.9000 fax +1.925-951.9001 www.workday.com

--------------------------------------------------------------------------------



image02.jpg [image02.jpg]


Subject to the approval of the Company’s Board of Directors or its Compensation
Committee, you will be granted restricted stock units (RSUs) of the Company’s
Class A Common Stock with an approximate value of $7,000,000.00. The number of
shares will be determined by dividing the USD value above by the trailing simple
moving average stock price of Workday Class A common stock for the 20 day period
immediately preceding the Date of Grant. You will vest in these shares at the
rate of 1/4 of the RSU shares after 12 months of continuous service from your
vesting start date, then in equal quarterly installments of 1/16th of the total
RSU shares, fully vesting in 4 years from your vesting start date. Your vesting
start date will be the 15th of the month your RSU grant is approved. Your RSU
grant will be subject to the terms and conditions applicable to stock granted
under the Company’s 2012 Equity Incentive Plan (the “Plan”), as described in the
Plan and the applicable Restricted Stock Unit Agreement. Refresh grants are
provided to executives in good standing and are not guaranteed. Workday’s
typical practice is to provide refresh grants to executives during their
employment in recognition of high performance towards Company objectives.


By signing below, subject to the approval of the Company’s Board of Directors or
its Compensation Committee, you opt-in to the Workday, Inc. Change In Control
Policy (to be provided separately). You agree to maintain your participation in
and the terms of the Change In Control Policy as confidential, and disclose them
only as necessary to your spouse, attorneys, financial advisors, or as otherwise
required by law.


If your employment is involuntarily terminated by Workday for any reason other
than for Cause or if you resign for Good Reason within two years after your
start date, you will be paid a severance equivalent to (1) twelve months’ base
salary; (2) earned and accrued incentive compensation remaining unpaid at the
time of termination, and (3) prorated incentive compensation for the fiscal year
of the termination, excluding any payments already made during the fiscal year
or as part of (2) above (the “Severance Payment”). The Severance Payment shall
include the payments referenced in (1), (2), and (3) above, but shall not
include any other form of payment or compensation. The Severance Payment shall
not act to accelerate vesting of any RSUs or other form of equity. If your
employment is involuntarily terminated by Workday for any reason other than for
Cause within one year after your start date, Workday will additionally waive the
repayment obligation associated with the one time hiring bonus referenced above.
Receipt of this Severance Payment is contingent on your execution of a severance
agreement, that is not revoked pursuant to its terms, within 45 days of the
termination date. For purposes of this paragraph, “Cause” and “Good Reason”
shall have the same definitions as provided in the Workday, Inc. Change In
Control Policy dated August 29, 2017. If the Change In Control Policy is revised
at a later time, the definitions from this version of the policy shall control.


6230 Stoneridge Mall Road, Pleasanton CA 94588 United States / main
+1.925.951.9000 fax +1.925-951.9001 www.workday.com

--------------------------------------------------------------------------------



image011.jpg [image011.jpg]


Your employment with Workday is “at-will”, meaning either you or Workday may
terminate your employment at any time, for any reason or no reason, with or
without notice. There is no promise by Workday that your employment will
continue for a set period of time or that your employment will be terminated
only under particular circumstances. Any exception to this at-will employment
policy can only be made in writing by the Co-President of Workday. In
particular, this at-will employment policy cannot be modified by any statements,
express or implied, contained in any employment handbook, application,
memoranda, policy, procedure, or other materials or statements provided to you
in connection with your employment.


Workday has its own way of doing business and its own unique, independently
developed proprietary technology. We have neither the need nor desire to make
any unauthorized use of any intellectual property or confidential information
belonging to or developed by others. Workday understands the importance of
protecting its own intellectual property and confidential information, and
respects the intellectual property and confidential information developed by
other companies. We fully expect that each person who accepts a position with us
will hold themselves to these same standards. No employee should reference, use
or bring into the workplace any material that contains intellectual property or
confidential information belonging to a previous employer or any other third
party.


The offer of employment set forth in this Letter is contingent upon: (i) your
execution of Workday’s Proprietary Information and Inventions Agreement along
with your execution of this letter within three (3) days; (ii) your consent to,
successful completion of, and passing of all applicable background checks; and
(iii) your presentation of satisfactory documentary evidence of your identity
and authorization to work in the U.S. within three (3) days of your date of
hire. Like all Workday employees, you are also required, as a condition of your
continued employment, to comply with Workday’s Employee Handbook and Code of
Conduct as they may be updated and/or revised periodically.






Sincerely,
/s/ Kristen Charlson
Kristen Charlson
Senior Partner, Executive Search


By providing my signature below, I accept this offer of employment.


Signature:


/s/ Rich Sauer


6230 Stoneridge Mall Road, Pleasanton CA 94588 United States / main
+1.925.951.9000 fax +1.925-951.9001 www.workday.com